 MAIL HANDLERSLOCAL305 (POSTAL SERVICE)473National Post OfficeMailHandlers,Watchmen,Messengers and Group Leaders, Division of theLaborers'InternationalUnion of North Amer-ica,AFL-CIO, Local 305(U.S. Postal Service)andAl-Amin S.AsSalaam.Case 5-CB-5212(P)August 10, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn August 10, 1989, Administrative Law JudgeArline Pacht issued the attached supplemental deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusionsand to adopt the recommendedOrder. 1ORDERThe NationalLaborRelations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,NationalPostOfficeMail Handlers,Watchmen,MessengersandGroup Leaders, Division of the Laborers'InternationalUnion of NorthAmerica,AFL-CIO,i In finding that the Respondent must make employee AsSalaam wholefor losses arising out of its failure to process Assalaam's grievances overhis return to regular duty, AWOL status, and denial of light duty,Member Devaney does not pass on the judge's characterization of therole of the finder of fact in determining, underRubber Workers Local 250(Mack- Wayne Closures),290 NLRB 817 (1988)(Mack-Wayne II),whethera union has proved that the grievances it failed to process are nonmeri-torious.Rather,Member Devany observes that, concerning each of thethree grievances, AsSalaam was dewed access by the Employer to proce-dures intended to protect him, regardless of the validity of his claims ofinjury, from loss of pay while his proper work status was determined.Specifically, when he was initially referred to a specialist for evaluation,applicable procedures provide that no action be taken to change hisstatus or compensation "until the medical issue is resolved."When hewas later placed on AWOL status, he had the right, whether or not hisaccount of injury was believed, to elect to take compensated leave. Final-ly,when AsSalaam was denied light duty, his employer violated its ownrule that an employee's status or compensation could not be altered untilthe medical issue is settled Thus, the factual issue of the nature of AsSa-laam's injury and its effect on his fitness for duty, which the Respondentcontends the judge should have resolved, is, in this case, immaterial todetermining whether the Respondent's unlawful conduct caused AsSa-laam's injury.Chairman Stephens agrees with the judge's expressed understanding ofthe role of the, Board as factfmder in determining whether a union hascarried its burden underMack-Wayne IIof showing that the grievancesin issue lacked merit. Chairman Stephens also agrees, however, withMember Devaney's analysis of the factual basis for finding here that theUnion's failure to process the grievances caused the injury to Assalaamthat we are remedying in this caseLocal 305, its officers, agents, and representatives,shall take the action set forth in the recommendedOrder.MEMBER CRACRAFT, concurring in the result.I agree with my colleagues that AsSalaam is en-titledtobackpay to remedy the RespondentUnion's failure to pursue three of his grievances. Ido so, however, for the reasons stated in my sepa-rate opinion inMack-Wayne II,1inwhich I ex-pressed the view that the burden of proof is on theGeneral Counsel to establish that an individual'sgrievances were meritorious before the Board mayassess backpay liability against a union which hasviolated its duty of fair representation. On Febru-ary 16, 1989, I joined my colleagues in remandingthis case to the judge.2 The General Counsel'sburden of proof has been met in this case. Therecord on remand reflects that three of AsSalaam'sgrievances had merit. Therefore, a backpay remedyis appropriate.1Rubber Workers Local 250 (Mack-Wayne Closures),290 NLRB 817(1988)2 See 292 NLRB 1286 in. 4.Paula S. Sawyer, Esq.,for the General Counsel.JackW. Burtch, Esq.andThamer E. Temple Ilk Esq.(McSweeney, Burtch & Crump),of Richmond, Virginia,for the Respondent.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge. Followinga trial on the underlying complaint in the above-cap-tioned case, an initial decision issued on October 14,1986, holding that Respondent, National Post Office MailHandlers,Watchmen, Messengers and Group Leaders,Local 305 (the Respondent or Union) violated Section8(b)(1)(A) of the National Labor Relations Act (the Act)by failing to process grievances on behalf of Al-Amin S.AsSalaam (AsSalaam). Respondent also was found tohave violated Section 8(b)(1)(A) through the conduct ofits steward, Louis Dade, who told AsSal aam that hewould be denied representational services because hewas not a member of the Respondent Union.In a decision and order remanding, 292 NLRB 1216(1989), the Board agreed that the Respondent hadbreached its duty of fair representation to AsSalaam andthat his grievances were not clearly frivolous. However,following its holding inRubberWorkers Local 250(Mack-Wayne Closures),290 NLRB 817 (1988)(Mack-Wayne II),'the Board remanded the case so that, if the1 InMack-Wayne II,supra, the Board held that where a union has arbi-trarily failed to process an employee's grievance, it may defend against amake-whole remedy by proving either before the administrative lawjudge or at a compliance proceeding, that the grievance lacked merit "sothat its breach made no difference because the grievant would have fadedin his causeanyway." Id at 1216.298 NLRB No. 62 474DECISIONSOF THE NATIONAL-LABOR RELATIONS BOARDemployer refused to consider AsSalaam's grievances, theRespondent could either litigate their merits in an admin-istrative forum or at the compliance stage.Having determined that the employer would notwaive thetime limitsfor processing grievances set in thecollective-bargainingagreement,theRespondent optedfor an administrative hearing. A supplemental hearingwas held before me on April 3, 1989, in Baltimore,Maryland, at which the parties were afforded full oppor-tunity to examine and cross-examine witnesses, to intro-duce relevant evidence, to argue orally and to submitbriefs.Taking into account the demeanor of the wit-nesses,and on the entire record,2 together with the par-ties'posttrial briefs, I make the followingFINDINGS OF FACTAsSalaam, employed by the Postal Service as a mailhandler in November 1984, injured both of his elbowswhile on the job in early January 1985.3 He was placedon limited duty4 and, except for several periods when hewas off work entirely because of two automobile acci-dents, he remained on limited duty status until the end ofOctober. Throughout this period, AsSalaam was seen ona bimonthly basis by a general practitioner, Dr. JesseHolmes, who initially projected that limited duty wouldbe required until the beginning of October.However, when October 1 arrived, AsSalaam reportedto the Post Office Medical Unit with a recommendationfrom Dr. Holmes that he be continued on limited dutydue to continued pain in his right arm. Given the lengthof time AsSalaam had remained on limited duty, Dr.Georgina Goodwin, medical officer for the Postal Serv-ice facilityinBaltimore,referred him for a fitness forduty medical evaluation, a procedure authorized by theEmployees Labor RelationsManual(ELM), Section547.3 (G.C. Exh. 1).5In accordance with this referral, AsSalaam was exam-ined on October 9 by an orthopedic specialist, Dr. JohnFahey. Thereafter, Dr. Fahey submitted a 2-page reportto the Postal Service which concluded that there was"no reason to restrict any of his duties" as "the patienthas very minimal symptoms." (RX 2.)On October 28, AsSalaam submitted a form to themedical unit in which Dr.Holmes againrecommendedthat he be given a limited dutyassignment.Notwith-standing Dr. Holmes' recommendation, the head nurse,having previously reviewed Dr. Fahey's report with Dr.Goodwin, certified AsSalaam fit for regular duty com-mencing October 29.As required, AsSalaam reported for regular duty onOctober 29. He testified that when he attempted to per-2 The factual findings presented here are based on the records in boththe previous and instant proceedings.3All dates refer to events which occurred in 1985, unless otherwisenoted.4 As noted in the original decision in this case, hinted duty refers anassignment geared to the performance capabilities of a worker sufferingfrom a job-related injury; light duty applies where the employee was in-jured on nonworking time. 292 NLRB 1216 fn. 2.5 Hereinafter, General Counsel's exhibits will be referred to as GCX;Respondent's exhibits as RX, and joint exhibits as JX. Exhibits were ad-mitted into evidence in the previous hearing in this matter will be identi-fied by date.form his regular duties, the pain in his elbows worsened,a condition which he believed was an aggravation of hisoriginal injury. He reported his disability to the medicalunit but again was certified fit for regular duty. Never-theless, he advised his supervisor he was unable to work,filed out the proper sick form, and was placed on leavewithout pay until he returned with medical validation.Throughout this same day, AsSalaam had requestedthat various supervisors permit him to meet with hissteward, Louis Dade, so that he could file a grievanceprotesting his return to regular duty. Although he failedto receive such consent, he twice located Dade on hisown initiative and informed him that he wanted togrieve hisassignmentto regular duty. Dade refused toconfer with him, ostensibly because neither of them hadbeen granted official leave.On October 31, AsSalaam returned to Dr.Holmeswho referred him to a Dr. Stallings, a physician associat-ed with a clinic titled Advanced Industrial Medicine,Inc. Stallings examined AsSalaam on November 14 andgave him a disability certificate on which he wrote thatAsSalaam would be incapacitated for work for the nextweek. On December 22, Stalling prepared another dis-abilitycertificate inwhich he noted that AsSalaamwould be partially incapacitated from November 22 toDecember 6 due to work-related injuries which causedinflammation of both elbows so that the patient "cannotlift over 10 lbs." (1986 GCX 12.)NotwithstandingDr. Stallings' recommendation, themedical unit nurse insisted that AsSalaam would have toreturn to regular duty based on Dr. Fahey's October 9report. In an effort to overturn this decision, AsSalaammet with William Brown, an injury compensation spe-cialistwith the Postal Service, who advised him thatthere were no limitedassignmentsavailable. Consequent-ly, he could either accept regular work or go home andawait a hearing before the U.S. Department of Labor'sOffice ofWorkers Compensation Programs (OWCP).Subsequently, in an August 11, 1986 letter to the OWCP,Brown explained that the Postal Service was controvert-ing compensation for the period October 30, 1985,through February 23, 1986 on the grounds that AsSa-laam had "failed to furnish sufficient, reliable and sub-stantialmedical documentation for his absence on thosedates." (RX 6) Brown forwarded a copy of Dr. Fahey'sreport with his letter to the OWCP, he failed to enclosecopies of the forms supplied by AsSalaam's physicians.At AsSalaam's request, he and Dade met on Novem-ber 25. At that time, AsSalaam asked the steward to filegrievances charging the Postal Service with the follow-ing actions: (1) refusing to release him to see a stewardon October 29; (2) returning him to regular duty on Oc-tober 29 contrary to his physician's recommendation; (3)placing him on "AWOL" status on October 29, and (4)sending him home on November 22 because no limitedduty assignments were available.Discussion and Concluding FindingsHaving found that the Respondent breached its dutyof fair representation by arbitrarily refusing to processAsSalaam's grievances, the Board remanded this case MAIL HANDLERS LOCAL 305 (POSTAL SERVICE)475solely for the purpose of determining whether a make-whole remedy was warranted. Toward this end, theBoard ruled that since the General Counsel had estab-lished at the initial hearing that AsSalaam's grievanceswere not frivolous, the burden shifted to Respondent toestablish at the reopened hearing, that the grievanceslacked merit.In theRubber Workers,Case supra, the Board citedTeamsters Local 705 (Associated Transport),6to illustratethe type of evidence a respondent could produce toprove that even if the grievance had been fairly proc-essed, an arbitrator would have denied it. In that case,the Board denied a make-whole remedy for an 8(b)(1)(A)violationwhere the evidence showed that a grievant,who sought reinstatement from a layoff based on his se-niority, could not prevail in his grievance because hewas a temporary employee who did not accrue seniority.Rubber Workers Local 250,supra, 290 NLRB 817 fn. 2.Ido not assume from this precedent that on remand,an administrative law judge must stand in the shoes of anarbitrator andmake close calls on questions of fact;rather, the case suggests that the trier of fact must deter-minewhether a respondent has demonstrated by a pre-ponderance of clear and convincing evidence that agrievantwould not be likely to prevail in an arbitralforum. On applying this standard to the instant case, andhaving considered all of the evidence adduced at bothhearings,while bearing in mind that doubts must be re-solved in the Charging Party's favor,7 conclude that theRespondent has not met this stringent burden with re-spect to three of AsSalaam's grievances.The Grievances Are Not Time-BarredAt the outset, the Respondent submits that through hisown inaction, AsSalaam waived the right to seek aremedy for his first three grievances, each of whicharose on October 29. Specifically, Respondent points outthat article 15.2(a) of the collective-bargaining agreementrequires that "Any employee who feels aggrieved mustdiscuss the grievance with the employee's immediate su-pervisor within fourteen (14) days of the date on whichthe employee or the Union first learned or may reason-ably have been expected to have learned of its cause."(1986 JX 1.) Respondent argues that by waiting until No-vember 25 to confer with Dade, AsSalaam failed tocomply with this requirement.Respondent raised this identical issue in the earlierproceeding without success and, thus, is foreclosed fromrelitigating it again. (See 292 NLRB 1216 at 1217.) How-ever,were I to reconsider the timeliness of AsSalaam'sactions, I would reach the same conclusion.8 Indeed, areevaluation of the record suggests that AsSalaam's ef-forts to present his grievance to Dade were even moretimely than suggested in my previous decision.Thus, Ifound that AsSalaam twice sought out the union stewardon October 29 in an effort to lodge a grievance regard-ing his return to regular duty.Dade chose not to act onAsSalaam's complaints ostensibly because he was not of-ficially released fromwork.But Dade's rationalizationdoes not detract from the fact that the Union"firstbecame aware of(or reasonably should have becomeaware of) the facts giving rise to the grievance" on Oc-tober 29 and thatitsdutyto initiate a Step 1 grievancecould be said to have commenced on that date.(1986 JX1at 66.)If a grievance was not timelyfiled,itwas dueto the steward's delay, not AsSalaam's intransigence.9The Merits of AsSalaam's Grievances1.AsSalaam's return to regular duty on October 29The Respondent contends that the Postal Serviceproperly exercised its authority in referring AsSalaam toan orthopedic specialist for a medical evaluation, andthen returning him to regular duty based on the special-ist's detailed report, in disregard of the family physician'srecommendation. In other words, Respondent submitsthat a grievance about AsSalaam's reassignment to regu-lar duty on October 29 would have failed based on theweight of the medical evidence. Respondent's argumentis not persuasive for it fails to take into account the em-ployer's failure to abide by its own regulations in dealingwith AsSalaam's reassignmentto regular duty.Respondent is correct in stating that the Postal Servicehad the authority to refer AsSalaam for an independentmedical examination. Thus, ELM Section 547.3 (31) pro-vides that "any employee being treated by a physician... (may) be required to report to a USPS medical unit(or contract equivalent) for a fitness for dutyexamina-tion." (GCX 1.) Stephen Gosnell explained that such ex-aminations are scheduled where, as here, the Postal Serv-icemedical officer questions the judgement of the em-ployee's attending physician.However, Respondent contends that AsSalaam wasnot referred to Dr. Fahey for a fitness-for-duty evalua-tion,but rather for an "independent medical examina-tion" (IME), a term of art which itclaimsisnot gov-erned by ELN. As support for its contention, Respond-ent points to Dr. Goodwin's notes in AsSalaam's medicalcharts which refer to his examinationas anIME. Not-withstanding her note, Dr. Goodwin testified unequivo-cally that she referred AsSalaam for a fitness-for-duty ex-amination.Moreover, a letter from injury compensationspecialist Brown to the OWCP also mentioned a fitness-6 209 NLRB 292,293 (1974),affd. sub nom.Aaron Kesner Y. NLRB,532 F 2d 1169(7th Cir.1976).7Well-settled equitable principles provide that"the wrongdoer shallbear the risk of the uncertainty which his own wrong has created."Graphic Communications Local 4 (San Francisco Newspaper),272 NLRB899, 898(1984)quotingBigelow v. RKORadioPictures,237 U.S. 251, 265(1946)8 In addition to the reasons given in the initial decision for finding thatAsSalaam's grievances were not time-barred,I note that Dade, an experi-enced steward, never suggested to him that the time limits in the collec-tive-bargaining agreement were exceeded.9The Respondent also argues that grievances,such as AsSalaam's, arewithout merit since they do not involve violations of statutory or con-tractual rights.Respondent's argument misses the point.The statutorywrong in this case was the Union's breach of the duty of fair representa-tion under Sec. 8(b)(l)(A).Thatissue was decided in292 NLRB 1216.The Board remanded this hearing for remedial purposes only Thus, thequestion on remand is not whether AsSalaam's grievances protested thedenial of a right protected by the Act, but whether the union couldprove that the grievances were meritless because the employer had failedto comply with its lawful obligations. 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfor-duty examination for AsSalaam. (RX 6.) In fact,Brown testified that only the OWCP can schedule anIME. Apparently, Dr. Goodwin inadvertently used theterm "IME" when she actually intended a fitness-for-duty referral. Based on the foregoing evidence, there canbe no doubt that AsSalaam was referred to Dr. Faheyfor a fitness-for-duty evaluation.Having invoked ELM Section 547.3 to compel AsSa-laam'sevaluation by Dr. Fahey, the Postal Service wasobliged to abide by all relevant provisions in that section.In particular, the following subsections are pertinent tothis controversy:.33 Physician Report Questioned. If the medicalofficer questions the . . . determination of the em-ployee'sattendingphysician,no administrativeaction may be taken to change the employee's com-pensation or employment status until the medicalissue is settled..34 Resolving Determination... .c. If the results of the fitness for duty examina-tion disagree with the findings of the attending phy-sician, the matter . . . is referred . . . to the OWCP... for resolution.As these provisions show, and as Gosnell testified, thePostal Service may not alter an employee's duty status ifamedical officer questions an attending physician'sreport regarding an employee's ability to perform hisjob, until the conflict is resolved by the OWCP. In addi-tion, the parties' collective-bargainingagreementrequiresthat management "shall show the greatest considerationfor ... employees requiring light (or limited) duty .. .and reassign such employees to the fullest extent possi-ble." (JX 1, 1986.) Notwithstanding these requirements,the Postal Service returned AsSalaam to his regular joblong before the controversy was submitted to, much lessresolved by, the OWCP.Further, applicable Code of Federal Regulations re-quire the Postal Service to . . . inform the employee inwriting ofits reasonsfor ordering . . . the (fitness-for-duty) examination and the consequences of failure to co-operate," (b) "offer the employee an opportunity tosubmitmedical documentation from his . . . personalphysician which the agency shall review and consider,"and (c) provide theexaminingphysician with "a detaileddescription of the duties of the position." In addition,"the report of an examination . . . shall be made avail-able to the employee . . . ." Lastly, the agency "shallforward to . . . OWCP, a copy of all medical documen-tation . . . of individuals who ... have applied forinjurycompensation benefits" (5CFR 339.302 and339.304.)There can be no dispute that the Postal Service didnot follow any one of the above CFR regulations in As-Salaam'scase.These were seriousomissions;not simplyinnocuous noncompliance with technical or arcane re-quirements.The failure to advise AsSalaam that heshould obtain an independent report from a specialist ofhis own choosing was especially significant. If he hadsuch advice and acted upon it, he might have remainedon limited duty and never suffered a recurrence of hisoriginal injury. In fact, when AsSalaam eventually didreceive such advice, he acted upon it and obtained an in-dependent medical evaluation which supported his needfor limited duty due to inflammation of both his elbows.(See 1986, GCX 12,14.)Under the circumstances outlined above, it is fair tosay that AsSalaam had a much better than even chanceof prevailing if the Union had properly processed hisgrievance protesting the Postal Service's decision toreturn him to regular duty on October 29. It is indisputa-ble that the employer failed to comply with virtually allof the provisions applicable to AsSalaam's situation. Themost serious derelictions were the employer's failure togive AsSalaam an opportunity to consult with a medicalexpert of his own choosing and refusing to retain him onlimited duty until OWCP resolved the conflict in medi-cal opinions. These omissions alone, might well have per-suaded an arbitrator to grant AsSalaam's grievance. Atthe very least, it cannot be said that AsSalaam's griev-ance regarding his return to regular duty on October 29lacked merit.2.AsSalaam's placement on AWOL statusThe circumstances which led to AsSalaam's grievanceregarding his placementon AWOL on October 29cannot be evaluated separately from the events whichpreceded that action.If the Postal Service had continuedAsSalaam on limited duty pending resolution by OWCPof his conflicting medical reports,as the ELMregula-tions required,itcould reasonably be argued that hewould not have aggravated his preexisting conditionwhichimpelled him to leave his job. If he had not leftwork,therewould be no question of placing him onAWOLstatus.Compounding its previous mistakes,the Postal Serviceagain failed to follow its own procedures when AsSa-laam reported to the medical unit on October 29 to com-plain that he had exacerbated the pain in both armswhile performing his regular duties during that shift. Ifan employee reports such a job-related injury, then,whether or not he is believed,his supervisor or person-nel in the medical unit must providehim with a "CA-1form which initiates a claim for compensation with theOWCP." (RX 1, ELM Sec.540,, 542.) In addition, in thecase of traumatic injury,the supervisor must advise theemployee that he may elect to continue his regular payfor up to 45 calendar days or use annual or sick leave.(RX 1, ELM 544.) "Traumatic injury" is defined inELM Section 545.83 1 as "a wound'or other condition ofthe body caused by external force,including stress orstrain.. .which is caused by a specific event or seriesof events within a single day."Given this definition, asound argument could be made that AsSalaam sufferedsuch an injury on October 29.However, documents in the record indicate that AsSa-laam's supervisors did not believe he had reinjured him-self or sustained any aggravation of his preexisting condi-tion.Thus,a comment in AsSalaam'smedical chart re-veals that his supervisor informed the medical staff thathe had not been engaged in strenuouswork that day.(RX 1 at 5.) Respondent also introduced into evidence a MAIL HANDLERS LOCAL 305 (POSTAL SERVICE)477statement from a supervisor, Ida Paylor, who averredthat another supervisor did not see AsSalaam do any-thing out of the ordinary while performing his duties onthe date in question.Whetheranyweight should attach to Paylor's com-mentsabout another supervisor allegedly observed (orfailed to observe) is questionable. In any event, whetheror not management doubted AsSalaam's veracity, no su-pervisor gave him the CA-1 form and advised him of hisright to elect pay or sick leave until he obtained newsubstantiation from his physician. Neither of the alterna-tiveswhich his supervisors gave AsSalaam-that is, toreturn to his regular work or take leave without pay-were sanctioned by Postal Service procedures.No one is in a position to say conclusively how an ar-bitratormight assess this evidence. At a minimum, it ispossible to conclude that Respondent has failed to sustainits burden of proving that there was no likelihood of suc-cess had it pursued AsSalaam's grievance in good faith.3.Denial of opportunity to confer with StewardIn the initial decision in this matter, I found that whenAsSalaam requested permission to meet with a stewardin order to file a grievance over his return to regularduty, he "was shuffled from one supervisor to another,but the day ended without his being granted officialleave to meet with Dade." 292 NLRB 1216, supra. Acareful review of AsSalaam's testimony at the earlierhearing reveals that although he did encounter somedelay in obtaining such consent, none of the supervisorsinvolved in this matter purposely deprived him of theopportunity to see Dade. Rather, the evidencesuggeststhat the supervisors were somewhat confused as to whoamong them should authorize AsSalaam's release.Further,' as the Respondent correctly points out, evenif the Postal Service failed to ensure hat AsSalaam metwith a steward as quickly as he might have desired, thatfailuremay not constitute a grievable offense. The col-lective-bargaining agreement imposed no duty on theemployer to release an employee for the purpose of filinga grievance at any time the employee chose.10 If AsSa-laam was dissatisfied with his brief and unofficial meetingwith Dade on October 29, he could have and, in fact,did communicate at length with the steward on a subse-quent occasion. Consequently, I conclude that AsSa-laam'sgrievance regarding the inability to contact asteward on October 29 lacked merit.4.Denial of limited duty on November 22When AsSalaam returned to work on November 22,he had in hand a disability statement from his physicianwhich documented his inability to lift more than 10pounds. Relying on a medical report that was almost 2months out of date, the medical unit continued to findAsSalaam fit for regular duty. The medical unit's deci-sionwas confirmed by injury compensation officerBrown who told AsSalaam that since no limited assign-,10 The collective-bargaining agreementdoes provide, however, that ifa steward requests permission to leave his work area to investigate oradjust a grievance, or to determine whether one should be filed, "suchrequest shall not be unreasonably denied." (1986, JX 1 at 80.)ment positions were available, his only alternative was totake leave and await an OWCP hearing which would re-solve the conflict between the medical opinions."These arbitrary decisions were wholly at odds withthe Postal Service's legal obligations. As detailed above,when AsSalaam reported to work with new documenta-tion of a physical disability, ELM Section 547.3 com-manded that "no administrative action may be taken tochange the employee's compensation of employmentstatus until the medical issue is settled." (GCX 1.) Fur-ther, as Gosnell explained, while a determination is pend-ing before the OWCP, the Postal Service must honor therestrictionswhich the treating physician prescribed forthe employee.Brown had an opportunity to rectify the medical unit'serror and instead, compounded it. Brown obviouslyknew that there were contradictory medical opinionssince he told AsSalaam he would have to await a resolu-tion of this conflict by the OWCP. Therefore, underELM, and in accordance with the parties collective-bar-gaining agreement, Brown was required to find a limiteddutyassignmentforAsSalaam. Having failed to do so,there can be little question that AsSalaam would haveprevailed had the Union grieved Brown's actions.CONCLUSIONS OF LAW' 21.The Board has jurisdiction over the United StatesPostal Service pursuant to the Postal ReorganizationAct, Section 1209.2.Respondent is a labor organization within the mean-ing of Sec. 2(5) of the Act.3.Respondent has failed to sustain its burden of prov-ing that AsSalaam's grievances regarding his assignmentto regular duty on October 29, his placement on leavewithout pay on October 29, and the denial of a limitedassignment on November 22, were lacking in merit.4.AsSalaam's grievance regarding the refusal to re-lease him to meet with a steward was not meritorious.On the basis of the foregoing findings of fact and con-clusions of law, and on the entire record in this case, Iissue the following recommended' aORDERThe Respondent, National Post Office Mail handlers,Watchmen, Messengers and Group Leaders, Division oftheLaborers' InternationalUnion of, North America,AFL-CIO, Local 305, its officers, agents, and represent-atives, shall1.Cease and desist from11 Brown testified that AsSalaam failed to request a light duty assign-ment. Since such assignments were reserved for employees who sustainednonworksite injuries, AsSalaam had no entitlement to such a job. Conse-quently, his failure to request a light duty assignment was irrelevant.12 For brevity's sake, I shall not include conclusions of law which per-tain to the Respondent's violation of Sec. 8(b)(l)(A) of the Act, as foundin the underlying initial decision. However, conclusions 3, 4, and 5 areincorporated by reference (See 292 NLRB 1216, 1220.)13 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(a)Restraining or coercing any employee in the exer-cise of rights guaranteed by Section 7 of the Act by fail-ing to process grievances in good faith and with due dili-gence, or by arbitrarily refusing to consider and processgrievances.(b) Restraining and coercing any employee in the exer-cise of rights guaranteed by Section 7 of the Act by stat-ing that it will not process a grievance because the em-ployee does not belong to the Union.(c) In any like or related manner restraining or coerc-ing employees in the exercise of their rights under Sec-tion 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.14(a)Make Al-Amin S. AsSalaam whole for any loss ofpay he may have sufferedas a resultof its unlawful con-duct in refusing to process his grievances, by paying hima sum of money equal to what he would have earned aswages had he prevailed on his grievances. Backpay shallbe computed in the manner prescribed in F W.Wool-worth Co.,90 NLRB 289 (1950), plus interest ag comput-ed inNew Horizons for the Retarded,283 NLRB 1173(1987).15(b) Post at their business offices and meeting halls andat all places where notices to their members and otheremployees in the bargaining unit are customarily posted,including all such places in the Employer's facility inBaltimore,Maryland, copies of the attached noticemarked "Appendix."16 Copies of the notice on formsprovided by the Regional Director for Region 5, afterbeing signed by officials of the Respondent, shall beposted by them immediately upon receipt thereof, and bemaintainedfor at least 60 consecutive days thereafter.Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, or cov-ered by othermaterial.14 Respondent advised me and opposing counsel prior to the start ofthe April 1989 hearing that the Postal Service has refused to waive thetime bar setforth in the collective-bargaining agreement and entertainAsSalaam's grievances. Therefore, the Remedy does not include provi-sions which otherwise would have required the Respondent to pursue thegrievance procedure with respect to AsSalaam's three meritorious griev-ances.is GCX 6 indicates that the OWCP has or may rehear AsSalaam'sclaim for compensation.In the event that AsSalaam has been or subse-quently is awarded compensation pursuant to a decision of the OWCP,for periods of worktime which are encompassed in the grievances dis-cussed,such award shall be offset against the amounts assessed againstthe Respondent under this decision.16 IfthisOrder is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has been taken to comply.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail or refuse to fairly represent any em-ployee in the bargaining unit represented by us and WEWILL NOT discriminatorily or arbitrarily refuse to processan employee's grievance because he is not a unionmember.WE WILL NOT restrain or coerce employees in the ex-ercise of rights guaranteed by Section 7 of the Act bytelling them that their grievances will not be processedto arbitration because they are not members of theUnion.WE WILL NOT in any like or related manner restrain orcoerce employees in exercising rights guaranteed by Sec-tion 7 of the Act.WE WILL make Al-Amin AsSalaam whole, with inter-est, for any loss of pay he may have suffered as a resultof our failure to process his grievances regarding the re-fusal to assign him to limited duty on October 29 andNovember 22 and placing on him leave without paystatus on October 29, 1985.NATIONALPOST OFFICEMAILHANDLERSWATCHMEN,MESSENGERS AND GROUPLEADERS DIVISION OF THE LABORERS'INTERNATIONAL UNION OF NORTH AMER-ICA, AFL-CIO, LOCAL 305